     Case 2:20-cv-02239-GMN-VCF Document 17 Filed 01/25/21 Page 1 of 4



 1   Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
 2   Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
 3   EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
 4   8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
 5   Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
 6
     Kevin S. Sinclair, Nevada Bar Number 12277
 7     ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
 8   16501 Ventura Boulevard, Suite 400
     Encino, California 91436
 9   Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   CHICAGO TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                               UNITED STATES DISTRICT COURT
16
                                        DISTRICT OF NEVADA
17

18
      U.S. BANK NATIONAL ASSOCIATION              Case No.: 2:20-cv-02239-GMN-VCF
19
      AS TRUSTEE FOR TERWIN MORTGAGE
      TRUST 2004-13 ALT, ASSET-BACKED              STIPULATION AND PROPOSED
20
      CERTIFICATES, TMTS SERIES 2004-              ORDER EXTENDING DEFENDANT
      13ALT,                                       CHICAGO TITLE INSURANCE
21
                                                   COMPANY’S TIME TO RESPOND
                           Plaintiff,              TO MOTION FOR REMAND [ECF No.
22
                                                   10] AND MOTION FOR FEES AND
                    vs.                            COSTS [ECF No. 11]
23
      FIDELITY NATIONAL TITLE GROUP,               (First Request)
24
      INC., et al.,
25
                           Defendants.
26

27

28

        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     595742.1
     Case 2:20-cv-02239-GMN-VCF Document 17 Filed 01/25/21 Page 2 of 4



 1              Defendant Chicago Title Insurance Company (“Chicago Title”) and Plaintiff U.S. Bank
 2   National Association as Trustee for Terwin Mortgage Trust 2004-13 ALT, Asset-Backed
 3   Certificates, TMTS Series 2004-13ALT (“U.S. Bank”) (collectively, the “Parties”), by and
 4   through their counsel of record, hereby stipulate and agree as follows:
 5              1. On December 10, 2020, U.S. Bank filed its Complaint in the Eighth Judicial District
 6                 Court, Case No. A-20-826129-C [ECF No. 1-1];
 7              2. On December 10, 2020, Chicago Title filed a Petition for Removal to this Court [ECF
 8                 No. 1];
 9              3. On January 11, 2021, U.S. Bank filed a Motion for Remand [ECF No. 10];
10              4. On January 11, 2021, U.S. Bank filed a Motion for Costs and Fees [ECF No. 11];
11              5. Chicago Title’s deadline to respond to U.S. Bank’s Motion for Remand and Motion
12                 for Costs and Fees is currently January 25, 2021;
13              6. Chicago Title’s counsel is requesting an extension until Monday, February 8, 2021, to
14                 file its response to the pending Motion for Remand and Motion for Costs and Fees;
15              7. Chicago Title requests a brief extension of time to respond to the Motion for Remand
16                 and Motion for Costs and Fees to afford Chicago Title additional time to respond to
17                 the legal arguments set forth in U.S. Bank’s motions;
18              8. U.S. Bank does not oppose the requested extension;
19              9. This is the first request for an extension which is made in good faith and not for
20                 purposes of delay;
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                          1
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     595742.1
     Case 2:20-cv-02239-GMN-VCF Document 17 Filed 01/25/21 Page 3 of 4



 1              IT IS SO STIPULATED that Chicago Title’s deadline to respond to U.S. Bank’s Motion
 2   for Remand [ECF No. 10] and Motion for Costs and Fees [ECF No. 11] is hereby extended
 3   through and including February 11, 2021.
 4

 5   Dated: January 22, 2021                      EARLY SULLIVAN WRIGHT
                                                   GIZER & McRAE LLP
 6
                                                  By:       /s/-- Sophia S. Lau
 7                                                        SCOTT E. GIZER
                                                          SOPHIA S. LAU
 8                                                        Attorneys for Defendant CHICAGO TITLE
                                                          INSURANCE COMPANY
 9

10   Dated: January 22, 2021                      SINCLAIR BRAUN LLP
11                                                By:       /s/-Kevin S. Sinclair
                                                          KEVIN S. SINCLAIR
12
                                                          Attorneys for Defendant CHICAGO TITLE
                                                          INSURANCE COMPANY
13

14
     Dated: January 22, 2021                      WRIGHT FINLAY & ZAK, LLP
15
                                                  By:      /s/-Lindsay D. Robbins
16                                                        LINDSAY D. ROBBINS
                                                          Attorneys for Plaintiff U.S. BANK, N.A.
17

18

19

20                                                 IT IS SO ORDERED.

21                                                             22 day of January, 2021
                                                   Dated this ____
22

23
                                                   ___________________________
24                                                 Gloria M. Navarro, District Judge
                                                   UNITED STATES DISTRICT COURT
25

26

27

28
                                                      2
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     595742.1
     Case 2:20-cv-02239-GMN-VCF Document 17 Filed 01/25/21 Page 4 of 4



 1                                       CERTIFICATE OF SERVICE
 2

 3              I hereby certify that on January 22, 2021, I electronically filed the foregoing with the
 4   Clerk of the Court using the CM/ECF system which will send notification of such filling to the
 5   Electronic Service List for this Case.
 6              I declare under penalty of perjury under the laws of the United State of America that the
 7   foregoing is true and correct.
 8

 9

10                                                  /s/ D’Metria Bolden
                                                     D’METRIA BOLDEN
11
                                                     An Employee of EARLY SULLIVAN
12                                                   WRIGHT GIZER & McRAE LLP

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           3
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     595742.1
